Citation Nr: 1234846	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  09-45 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1955 to February 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

The Board notes that the Veteran's petition to reopen a claim of entitlement to service connection for a low back disorder was denied by a November 2006 rating decision.  Thereafter, within one year of the decision, the Veteran submitted additional evidence, which the Board finds new and material, concerning his claimed back disorder.  See Buie v. Shinseki, 24 Vet. App. 242 (2010); Bond v. Shinseki, No. 2010-7096 (Fed. Cir. Oct. 7, 2011).  As set forth in 38 C.F.R. § 3.156(b) (2011), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  As such, any interim submissions before finality attached for the November 2006 decision must be considered by VA as part of that claim.  38 C.F.R. § 3.156(b); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); see also Muehl v. West, 13 Vet. App. 159, 161-62 (1999). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a low back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a final rating decision dated July 1968, the RO denied service connection for a low back disorder on the basis that there was no evidence of a chronic low back disability in service or post-service. 

2.  Evidence submitted since the July 1968 rating decision is new and raises a possibility of substantiating the claim of service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The unappealed July 1968 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). 

2.  The evidence received since the July 1968 RO rating decision is new and material; the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West. 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

As the claim for service connection for a low back disorder is reopened herein and remanded for further development, any deficiency with regard to VCAA notice for this issue is harmless and non-prejudicial.  

II. New and Material Evidence

The Veteran has claimed entitlement to service connection for a disorder of the low back.  He contends that he injured his back during service when he fell from a pole onto his back in 1956, and that this injury is causally-related to current low back diagnoses.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court recently held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In a July 1968 decision, the RO denied the Veteran's claim for entitlement to service connection for a low back disorder.  The Veteran's claim was denied because his separation examination was negative for a chronic back disorder, and because there was no evidence of a current diagnosis of a low back disorder.  The Veteran was notified of that decision and of his appellate rights via a letter sent to him on September 30, 1968.  He did not appeal that rating decision and it became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  Although 38 C.F.R. § 3.156(b) (2011) requires that VA evaluate submissions received during the relevant period to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim, in this case, no pertinent evidence was received within a year of the unappealed July 1968 RO rating decision.  See Bond.  

Since the prior final decision, new evidence has been added to the claims file.  The new evidence consists of VA examinations (performed in conjunction with other claims), a VA neuropsychological evaluation, private medical reports, and lay statements.  Lay statements submitted by the Veteran's friends and family noted that he has suffered from back pain since separation.  Private medical records document continued reports of low back pain.  Most pertinent to the issue at hand, a January 2007 x-ray report provided evidence of current back disorders, to include intervertebral osteochondrosis and dorsolumbar scoliosis.  The Veteran has also been diagnosed with degenerative joint disease at L5 with associated spasm.  Additionally, two reports, dated in April and October 2008, noted that current treatment was provided for chronic low back pain, and that this pain had been present for nearly 50 years, following an in-service accident.  Although these statements appear to be taken directly from the Veteran's own history, nonetheless this new evidence cures a prior evidentiary defect with respect to the claim for a low back disorder.  The Veteran now has a current diagnosis of a low back disorder, and his provider has linked this current diagnosis to an in-service accident.

With regard to the Veteran's in-service accident, the Board notes that he is competent to report back pain following a 1956 in-service injury, as he personally experienced the symptoms for these disorders during that period of service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board finds that the Veteran's statements and those of his associates, coupled with current diagnoses now of record, as well as the positive etiological opinions from his private provider, may serve to establish that the Veteran's back disorders are related to his period of active duty.  Accordingly, new and material evidence has been received to reopen the claim for service connection for a low back disorder.  The Veteran's appeal to this extent is allowed.  The issue of entitlement to service connection for a low back disorder is addressed further in the Remand section below.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder; the claim is reopened.




REMAND

Although the Board regrets any further delay in adjudicating the Veteran's service connection claim, pursuant to the duty to assist, the appeal must be remanded for further development.  

As noted above, the Veteran has a current diagnoses for several back disorders.  Service treatment records reflect that, in May 1956, the Veteran fell 10 feet from a pole to the ground, striking his chest and abdomen which resulted in a contusion over the spleen.  An additional report indicated that he fell from the pole onto his back.  An x-ray of the lumbosacral spine revealed a probably osteochondroma (benign tumor), though no other abnormality was noted.

While the Board recognizes that two post-service reports, dated in April and October 2008, seem to provide an etiological nexus between the Veteran's current diagnoses and his in-service fall, these statements are not supported by any rationale, did not discuss pertinent service treatment records, and failed to account for the absence of treatment reports within the record until decades following separation.  

Notably, in the April 2008 statement, J.L. Puig, MD, reported treating the Veteran for chronic low back pain that had been present for nearly 50 years.  A similar statement from received from A.M. Perez, MD, wherein it was intimated that the Veteran's back problems were related to his in service injury.  Both opinions were vague and included no supporting rationale.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon at 83.  The threshold for finding a link between current disability and service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.  Therefore, in light of his current diagnoses for various back disorders, a documented in-service injury, statements authored by his private provider, and the reports of the veteran, his friends, and family, the Veteran must be afforded a VA examination in order to determine whether these current low back disorders are etiologically-related to his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the Veteran and ask him to complete medical forms for Drs. Puig and Perez.  Obtain those records and associate them with the claims file.  Any negative response should be included in the claims file as well.

2. After the above has been completed, the RO/AMC shall schedule a VA examination to assess the severity and etiology of any currently-diagnosed low back disorder.  The Veteran's claims folder must be made available to the examiner for review in conjunction with the examination.  The examiner should review, note, and discuss the Veteran's statements in support of his claim, the lay statements authored by others on the Veteran's behalf, as well statements provided by his private providers.  In consideration of these and any other evidence or factors deemed relevant, the examiner should address the following questions:

Whether it is at least as likely as not that any current low back disorder originated during, or is etiologically-related to, the Veteran's period of active service, to include as the result of an in-service fall in May 1956.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Rationale for the requested opinion shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO/AMC should review the examination report to ensure that it contains all information requested in this remand, and that any recommended additional examination/testing has been conducted. 

4.  If the claim on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


